Citation Nr: 0819289	
Decision Date: 06/11/08    Archive Date: 06/18/08

DOCKET NO.  06-19 327	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Whether the appellant is entitled to recognition as a child 
of the veteran on the basis of permanent incapacity for self-
support prior to attaining the age of 18 years for death 
pension benefit purposes.  


ATTORNEY FOR THE BOARD

C. L. Krasinski, Counsel 


INTRODUCTION

The veteran served on active duty from May 4, 1946 to October 
1, 1947.  The veteran died in May 1982.  The appellant is the 
veteran's daughter.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2006 determination by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas. 

The appellant requested that she be afforded a Travel Board 
hearing at the time her substantive appeal was received in 
June 2006.  However, in a subsequent June 2006 statement, the 
appellant withdrew her request for a hearing.  


FINDINGS OF FACT

1.  The veteran served on active duty from May 4, 1946 to 
October 1, 1947.  The veteran died in May 1982.  

2.  The appellant was born on October [redacted], 1964 and is the 
legitimate child of the veteran.  

3.  The appellant attained the age of 18 on October [redacted], 1982.  

4.  The appellant has not been shown to have been permanently 
incapable of self-support by reason of a mental or physical 
defect prior to and at the age of 18. 


CONCLUSION OF LAW

The criteria for entitlement to VA death pension benefits for 
the appellant as a helpless child on the basis of permanent 
incapacity for self-support by reason of mental or physical 
defects prior to and at the age of 18 have not been met.  
38 U.S.C.A. § 101(4)(A) (West 2002); 38 C.F.R. § 3.356 
(2007). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant is seeking VA death pension benefits as the 
child of the veteran who allegedly became permanently 
incapable of self support prior to her 18th birthday.  The 
appellant asserts that she has been totally disabled since 
age 19.  

The term "child" for purposes of Title 38 of the United 
States Code is specifically defined.  For purposes of 
determining eligibility as a claimant under Title 38, a child 
must be unmarried and must be under the age of eighteen 
years; before attaining the age of eighteen years, became 
permanently incapable of self-support; or after attaining the 
age of eighteen years and until completion of education or 
training (but not after attaining the age of twenty-three 
years), is pursuing a course of instruction at an approved 
educational institution; and who is a legitimate child, a 
legally adopted child, a stepchild who is a member of the 
veteran's household or was a member at the time of the 
veteran's death, or an illegitimate child (in certain 
circumstances).  38 U.S.C.A. § 101(4)(A); 38 C.F.R. §§ 3.57, 
3.1000(d)(2). 

To establish entitlement to the benefit sought on the basis 
of being a helpless child, various factors under 38 C.F.R. 
§3.356 are for consideration.  Rating determinations will be 
made solely on the basis of whether the child is permanently 
incapable of self-support through his or her own efforts by 
reason of physical or mental defects.  The question of 
permanent incapacity for self-support is one of fact for 
determination by the rating agency on competent evidence of 
record in the individual case. Rating criteria applicable to 
disabled veterans are not considered controlling.  38 C.F.R. 
§ 3.356 (2007).

The Court of Appeals for Veterans Claims (Court) has held 
that in cases such as this, the "focus of analysis must be on 
the claimant's condition at the time of his or her 18th 
birthday."  Dobson v. Brown, 4 Vet. App. 443, 445 (1993).  In 
other words, for purposes of initially establishing helpless 
child status, the claimant's condition subsequent to his or 
her eighteenth birthday is not for consideration.  However, 
if a finding is made that a claimant was permanently 
incapable of self-support as of his or her eighteenth 
birthday, then evidence of the claimant's subsequent 
condition becomes relevant for the second step of the 
analysis, that is, whether there is improvement sufficient to 
render the claimant capable of self-support.  Id.  If the 
claimant is shown to be capable of self-support at eighteen, 
VA is required to proceed no further.  Id. 

These facts are not in dispute.  The veteran served on active 
duty from May 4, 1946 to October 1, 1947.  The veteran died 
in May 1982.  The appellant was born on October [redacted], 1964 and 
is the legitimate child of the veteran.  The appellant 
attained the age of 18 on October [redacted], 1982.  

The appellant asserts, in essence, that she is permanently 
incapable of self-support and is therefore entitled to death 
pension benefits.  After a full review of the record, the 
Board concludes that the claim must be denied.  Although 
there is competent medical evidence of record that the 
appellant currently has a diagnosis of schizophrenia 
undifferentiated type and diabetes mellitus, there is no 
medical evidence showing that the appellant was incapacitated 
before age 18 due to the schizophrenia or due to any other 
disability.  The medical evidence of record shows that the 
appellant has had a diagnosis of schizophrenia from 1999 to 
present.  See the N. treatment records dated from 1999 to 
2006.  The appellant has provided evidence that she currently 
receives Social Security disability benefits.  However, the 
evidence does not establish that the appellant became 
entitled to Social Security Disability benefits before age 
18.  The appellant alleges that she began to receive Social 
Security benefits in June 1984, at which time she was age 19 
years.  The appellant does not allege that she was totally 
disabled before age 19.  See the October 2005 application for 
death pension benefits and the June 2006 Form 9.  The 
evidence fails to establish that the appellant was incapable 
of self-support by reason of physical and mental defects 
before and at the date of attaining the age of 18 years.  

The Board notes that the focus of analysis for purposes of 
initially establishing helpless child status must be on the 
claimant's condition at the time of his or her 18th birthday.  
See Dobson v. Brown, 4 Vet. App. 443, 445 (1993).  For the 
purposes of initially establishing helpless child status, the 
claimant's condition subsequent to his or her eighteenth 
birthday is not for consideration.  

Thus, the Board concludes that the preponderance of the 
evidence is against the finding that the appellant was 
rendered permanently incapable of self-support by reason of 
mental or physical defects prior to and at the date of 
attaining the age of 18 years, and the claim is denied.  As 
the preponderance of the evidence is against the claim, the 
benefit of the doubt doctrine is not for application.  See 
generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Duty to Notify and Duty to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. §5103(a); 38 C.F.R. § 
3.159(b).  Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim, (2) that VA will seek to provide, 
and (3) that the claimant is expected to provide; and (4) 
must ask the claimant to provide any evidence in his or her 
possession that pertains to the claim, in accordance with 
38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a 
claimant before the initial RO decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, if 
VCAA notice is provided after the initial decision, such a 
timing error can be cured by subsequent readjudication of the 
claim, as in a Statement of the Case or Supplemental 
Statement of the Case.  Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006); Prickett v. Nicholson, 20 Vet. App. 370, 
376 (2006) (the issuance of a fully compliant VCAA 
notification followed by readjudication of the claim, such as 
a Statement of the Case or supplemental Statement of the 
Case, is sufficient to cure a timing defect).

The U.S. Court of Appeals for the Federal Circuit held that 
any error in a VCAA notice should be presumed prejudicial.  
The claimant bears the burden of demonstrating such error.  
VA then bears the burden of rebutting the presumption, by 
showing that the essential fairness of the adjudication has 
not been affected because, for example, actual knowledge by 
the claimant cured the notice defect, a reasonable person 
would have understood what was needed, or the benefits sought 
cannot be granted as a matter of law.  Sanders v. Nicholson, 
487 F.3d 881, 889 (Fed. Cir. 2007).

The Board concludes that the appellant has been afforded 
appropriate notice under the VCAA.  The RO provided a VCAA 
notice letter to the appellant in December 2005.  The letter 
notified the appellant of what information and evidence must 
be submitted to substantiate the claim for entitlement to 
death pension benefits as a helpless child.  Specifically, 
the appellant was directed to provide medical evidence that 
established her disability and the age at which the 
disability occurred.  The appellant was also provided with a 
VA Fact Sheet about dependent children.  The letter notified 
the appellant as to what information and evidence must be 
provided by the appellant and what information and evidence 
would be obtained by VA.  She was also told to inform VA of 
any additional information or evidence that VA should have, 
and was told to submit evidence in support of her claim to 
the RO.  The appellant was specifically asked to provide 
"any evidence in your possession that pertains to your 
claim."  The content of the letter complied with the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b).  The December 2005 letter pre-dated the RO's 
February 2006 determination.  

The Court in Dingess/Hartman holds that the VCAA notice 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) 
apply to all five elements of a "service connection" claim.  
As previously defined by the courts, those five elements 
include: (1) veteran status; (2) existence of a disability; 
(3) a connection between the veteran's service and the 
disability; (4) degree of disability; and (5) effective date 
of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  In an April 2006 letter, the appellant was 
provided Dingess notice.  The claim was readjudicated in May 
2006 and February 2007.  

The Board finds that the duty to assist has been met.  The 
appellant has submitted medical evidence in support of the 
claim.  The appellant has not identified any other pertinent 
evidence, not already of record, which would need to be 
obtained for a fair disposition of this appeal.  It is 
therefore the Board's conclusion that the appellant has been 
provided with every opportunity to submit evidence and 
argument in support of her claim, and the duty to assist has 
been fulfilled.  

Under the circumstances, the Board finds that there is no 
reasonable possibility that further assistance would aid the 
appellant in substantiating the claim.  Hence, no further 
notice or assistance to the appellant is required to fulfill 
VA's duty to assist her in the development of the claim.  
Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001).




ORDER

Entitlement to VA death pension benefits for the appellant as 
a helpless child of the veteran is denied.  




____________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


